Citation Nr: 1424677	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  07-40 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for residuals of fracture with degenerative changes of the lumbar spine, rated as 20 percent disabling prior to October 2011 and as 40 percent disabling from October 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel

INTRODUCTION

The Veteran had active military service from January 1963 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.  During the pendency of the Veteran's claim, the Appeals Management Center (AMC) granted an increased rating of 40 percent effective from October 24, 2011.   

In April 2011, the Veteran testified at a videoconference hearing before a Veterans Law Judge who is no longer employed by the Board.  A transcript of that hearing is of record.  In January 2012, the Veteran declined to appear before another Veterans Law Judge and requested that his claim be decided based on the evidence of record.

This matter was previously before the Board in June 2011 and was remanded for further development.  It has now returned to the Board for further appellate consideration.   The Board finds that there has been substantial compliance with the mandates of its remand and will proceed to adjudicate the claim.   See Dyment v. West, 13 Vet. App. 141 (1999). 
 

FINDINGS OF FACT

1.  The most probative evidence of record is against a finding that the Veteran had favorable or unfavorable ankylosis, or limitation of flexion to 30 degrees or less, prior to July 18, 2011.

2.  A July 2011 VA examination report reflects favorable ankylosis demonstrated on radiographs but not on physical examination.

3.  The most probative evidence of record is against a finding that the Veteran has unfavorable ankylosis, incapacitating episodes, or neurological symptoms due to his service-connected back disability.

CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 40 percent, and no higher, for residuals of fracture with degenerative changes of the lumbar spine, effective from July 18, 2011 have been met. 38 U.S.C.A. §§1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2013). 

2.  The criteria for a disability rating in excess of 40 percent for residuals of fracture with degenerative changes of the lumbar spine have not been met. 38 U.S.C.A. §§1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Notice was provided in August 2006.

The claims file includes private and VA medical records, Social Security Administration (SSA) records, and the statements of the Veteran in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.  

The Board finds that the Veteran has been afforded adequate VA examinations/opinions.  The reports include clinical examinations, diagnostic testing, and the Veteran's reported symptoms.  The reports provide findings relevant to the criteria for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40 and 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  Id. § 4.45.

Rating the Spine

The diagnostic code criteria pertinent to spinal disabilities in general are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  38 C.F.R. § 4.71a.  

Note (5) of the General Rating Formula for Disease and Injuries of the Spine states that unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

In addition, intervertebral disc syndrome may also be evaluated based on incapacitating episodes, depending on which method results in the higher evaluation when all disabilities are combined under § 4.25.  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating periods on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's service-connected lumbar spine disability is evaluated under Diagnostic Code (DC) 5235.  In June 2006, the Veteran filed a claim for an increased rating.  

The Veteran would be entitled to a 40 percent rating if the evidence reflected that he had forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  He would be entitled to a 50 percent rating if he had unfavorable ankylosis of the entire thoracolumbar spine. 

2005 and 2006 VA clinical records do not support a finding that the Veteran had ankylosis of the spine or flexion to 30 degrees or less.  They reflect that the Veteran was able to work nine hour work days, lift weights, and walk without clinical complaints or findings of ankylosis.  (See August 2005 and February 2006 VA clinical records.)  Notably, the Veteran's musculoskeletal complaints were regard to the shoulder and hand, not the back. (See October 2006VA clinical record.)  

In November 2006, the Veteran had forward flexion to 80 degrees and extension to 15 degrees, had a normal gait, and was able to perform basic activities of daily living.  The private record (PSB Medical, P.C.) and SSA records also reflect that he had 10 degrees of lateral flexion bilaterally, and negative straight leg raise testing bilaterally in both the seated position and in the supine position.  The Veteran denied bowel incontinence, bladder frequency, and bladder incontinence.  He noted that he could walk 30 to 45 minutes.  The Veteran ambulated with a normal gait, which was not unsteady, lurching, or unpredictable.  He was stable at station and appeared comfortable in the seated and supine positions.  Examination of the dorsolumbar spine showed no apparent kyphosis or scoliosis.  There was no paravertebral muscle spasm or tenderness to palpation of the spinous processes.  

The SSA records reflect that the Veteran listed his shoulder and hand disabilities as limiting his ability to work; he did not list his back.  It was further noted that the claimant should be able to work eight hours a day in a seated, standing, or ambulatory position. 

2007 and 2008 records also do not support an evaluation in excess of 20 percent.  A January 2007 VA examination report reflects that the Veteran had flexion to 90 degree, extension to 25 degrees, and lateral bending to 30 degrees in both directions, with no change with repetitive motion.  He did not have any pain on direct palpation of his lower back.  He had a negative straight leg raise test bilaterally.  His strength was 5/5 in all groups of his lower extremities.  His sensation was equal from side to side and was symmetric to light tough throughout his dermatomes in the lower extremities and he had palpable pulses bilaterally.  He reported that he gets an incapacitating episode approximately once a year, which lasts for a week and necessitates a visit to the chiropractor.  He reported that he has aching with weather changes and noted that his pain radiates to his posterior thigh.  Although the Veteran contended that he had "incapacitating" episodes, the evidence does not reflect that he ever had an incapacitating episode as defined by VA regulation.  Notably, he sought treatment by a chiropractor; there is no evidence of bed rest prescribed by a physician.  In addition, although the Veteran complained that his back pain was worse with weather, he was able to treat the pain with over the counter Tylenol, and infrequent chiropractic visits, rather than more severe medication, a TENS unit, or VA treatment.

The Board also finds it notable that the Veteran was seen for a routine visit in April 2008 and complained of blurred vision, chronic draining boils, and recent weight gain after surgery.  He also discussed a hernia with the clinician, but the report is entirely negative for chronic back complaints.  An August 2008 VA primary care outpatient note reflects that the Veteran reported no worsening of any of his past medical conditions, but reported some left shoulder pain; the report is negative for any back complaints. 

Correspondence from Dr. R. Greene (chiropractor) reflects that the Veteran was seen a "few times" between 2003 to October 2007.  In October 2007, the Veteran reported that his "back was much worse and did not ever quit hurting."  Dr. Greene opined that the Veteran's back is progressively getting worse.  He did not note how often he treated the Veteran, and did not provide ranges of motion for the Veteran.

2009, 2010, and prior to July 19, 2011 records do not support a finding in excess of 20 percent.  The records reflect that Veteran continued to exercise, and was "doing well overall" with the exception of some abdominal bloating, gas, heartburn, chest tightness, snoring, increased weight gain, a hospitalization for a colonic bleed, occasional right shoulder pain, and complaints of the knee and ankle.  (See March 2009, June 2009, December 2009, April 2010, September 2010, and February 2011 VA clinical records.)  The Board finds that if the Veteran had severe back pain, it would have been reasonable for him to have mentioned it as he mentioned his other musculoskeletal pain.  In addition, none of the records reflects that the Veteran was inhibited in his exercising due to his back.  

A June 19, 2009 VA examination report reflects that the Veteran reported progression of symptoms over the last few years.  He reported a waxing and waning character to his symptoms.  The severity of pain ranged from a 2 to an 8 on a scale of 0 to 10.  He described an aching low back pain which seemed to be aggravated with a lot of straining, twisting movements, lifting movements, excessive standing, and excessive walking.  He indicated that the pain tends to radiate into the left thigh area.  There was no numbness, tingling, or weakness in the lower extremities.  There were no bladder complaints or bowel complaints.  The Veteran did not use a cane, walker, or back brace.  The Veteran reported that he can walk approximately one mile before he has to stop.  The Veteran indicated that he had some occasional unsteadiness especially when back pain was severe.  The Veteran indicated mild to moderate effects on functioning in relation to his back, to include getting in and out of a vehicle.  

Upon examination in 2009, the Veteran had no abnormal curvatures, no kyphosis, and no scoliosis.  His posture was erect and comfortable.  The Veteran did not seem to shift his weight frequently because of back pain.  It was noted that the Veteran tended to walk somewhat stiffly in his lower back, but otherwise no significant functional limitations with standing or walking were noted.  He had a positive left sided straight leg raise sign noted at about 45 degrees. 
      
The June 2009 report reflected tenderness especially at about the L3 to L5 region, and a slight decrease in lumbar lordosis.  The Veteran had a positive left sided straight leg raise sign noted after about 45 degrees.  Active range of motion was from 0 to 50 degrees flexion, 0 to 10 degrees extension, 0 to 15 degrees left lateral flexion, 0 to 20 degrees right lateral flexion, 0 to 20 degrees left lateral rotation, and 0 to 20 degrees lateral right lateral rotation, all with pain noted throughout movement.  Repetitive motions in the lower back with standing and straightening movements did cause some increase pain with muscular fatigability and tightness as well as lack of endurance after about five or six repetitive motions.  No particular instability was noted or decreased coordination, and range of motion remained essentially unchanged, although limited.  Pain with muscular fatigability and lack of endurance, as well as limitation of motion, were the major functional impacting factors in the thoracolumbar spine with repetitive motions on the day of the examination.

With regard to neurological examination in June 2009, the examination showed essentially normal (five out of five) strength in upper and lower extremities bilaterally.  There was no muscular atrophy, wasting, or rigidity noted in the extremities.  The Veteran had essentially normal muscular tone evident in the extremities.  Deep tendon records reflexes were one out of four bilaterally in extremities.  The sensory examination was essentially intact in the extremities.  There was a negative Romberg test.  The Veteran was able to tandem walk but he did have difficulty with heel/toe walking because of back pain.  A negative Lasegue's sign was noted bilaterally.

The June 2009 VA examination report also notes that the Veteran denied any recent episodes of complete incapacitation as prescribed by a physician secondary to back problems.

In written statements, the Veteran has asserted that he had not been given a "fair" VA examination because the VA examiner had pushed his back and his leg farther than the Veteran had moved them, causing pain.  The Veteran's spouse also asserted that the Veteran was in pain for several days after the VA examination.  The Veteran testified at the April 2011 Board hearing that the 2009 VA examiner pushed his back down further than the Veteran had willingly bent it, and had pulled his leg to a degree farther than the Veteran had raised it, causing "extreme pain."  He reported that after the examination, he was in such pain that he could hardly walk on his own.  (See Board hearing transcript, pages 5 and 6.)  

While the Veteran is competent to report the level of his symptoms, the Board finds that the VA 2009 examiner is competent to perform a medical examination.  Moreover, there are no clinical records prior to 2009 which are sufficient evidence that the 2009 clinical findings are incorrect.  The records reflect that the Veteran sought treatment for a variety of complaints; however, he did not make complaints of the back to VA, seek VA treatment for his back, or request medication for it.  Dr. Greene did not provide evidence as to specific treatments, to include dates of treatment, ranges of motion, and medications.  The Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of appellant's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

The Board also acknowledges that the Veteran reported pain throughout range of motion at the June 2009 VA examination; however, pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss.  Pain may cause a functional loss but itself does not constitute functional loss; rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  The evidence shows that the Veteran does not experience such functional loss to a degree that would warrant a higher rating.  

The February 2011 active problems list notes an adrenal mass, CAD, diabetes mellitus, Dupuytren's Contracture, Dysmetabolic Syndrome X, GERD, a hernia, hypercholesterolemia, hypertension, hypertrophy, obesity, and pain in the joint involving the shoulder region.  Notably, there were no complaints of the back.

Additional records of telephone calls reflect that the Veteran had complaints with regard to unstable blood sugars (November 2010), congestion and productive cough, (March 2011), a cough that interfered with his sleep (April 2011), and a swollen and painful testicle (May 2011).  There are no records of telephone calls regarding severe back pain, incapacitating episodes, or limitation of motion. 

The Veteran testified at the April 2011 Board hearing that his back symptoms have increased in severity since July 2009.  He also testified that there have been "a couple of mornings" when he had to have his wife help him pull up his pants.  (See Board hearing transcript, page 8.)  The Veteran testified that there are days of extreme pain which may be five to eight days in duration.  The only medication which he takes is Tylenol, which will ease the pain but not completely eliminate it.  On days of extreme pain, he will get up and move around, but not much.  (See Board hearing transcript, pages 9 and 10.)  He also reported difficulty using stairs, getting up from a chair, and cramps in the leg.  The Veteran has also reported that he takes "medication" prescribed by a doctor; however he did not state what type of medication, how often he takes it, when and who prescribed it, or whether it was over-the-counter medication; the clinical records do not support medication other than over-the counter pain relief (Tylenol).
 
Dr. R. Greene submitted a statement, received by VA in 2011, in which he stated that the Veteran reported that his spine condition is getting worse and becoming more burdensome to the point of not being able to dress himself.  Dr. Greene noted that the Veteran had not any successful treatment for his condition for the last several years and Dr. Greene did not think that he could cure the Veteran.  Dr. Greene noted that he had first treated the Veteran in January 2003 and had seen him a few times over the next few years until October 2007 at which time the Veteran reported that his back was much worse and it cannot ever quit hurting.   Dr. Greene noted that they x-rays showed the degenerated disks and bone spurs in the Veteran's lower back had progressed further causing more pain.  Dr. Greene stated it with his professional opinion that the nature of the injury that the Veteran suffered along with continued aging at the injury will continue to degenerate to the point of needing either back fusion surgery or the assistance of a walking device in the near future.

Records after July 18, 2011 do not support a rating in excess of 40 percent.  A July 18, 2011 VA examination report reflects that the Veteran reported that he has moderate flare-ups of low back pain when the weather gets really cold.  He stated that these during these times of flare-ups he is limited in his playing with his grandchildren and walking. The Veteran also reported urinary urgency, urinary retention requiring catheterization, numbness, paresthesias, leg or foot weakness, falls, and unsteadiness.  The examiner noted that the numbness in the back in weakness in the leg is associated with low back pain.  Urinary symptoms were associated with a large prostate.  The weakness in the leg was noted to be in the left leg.  The examiner noted that there were no incapacitating episodes of spinal disease.  The Veteran was able to walk more than a quarter of a mile but less than a mile.  Back pain was increased by stairs and hill climbing.

Upon examination in July 2011 the Veteran had normal gait, no lordosis, no flattening, and no reverse lordosis.  He did have scoliosis.  The examiner stated that the Veteran had spine ankylosis in the neutral position there was no indication of unfavorable ankylosis.  Upon further examination there was no spasm, atrophy, guarding, or muscle spasm localized tenderness regarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  There was tenderness on the left.

With regard to range of motion in July 2011, the examiner found that he was unable to test for additional limitations after three repetitions of range of motion.  It was noted that the Veteran reported that he was unable to move more than the following: thoracolumbar spine forward less than 15 degrees, right and left lateral bending was 0 degrees.  Right and left rotation was 0 degrees, and extension was 0 degrees.  A summary of sensory exam findings reflected that the Veteran had normal findings of the lower extremities on the right side.  On the left side, he had decreased pain or pinprick with no specific nerve distribution.  The examiner found ankylosis was demonstrated on radiographs but not on physical examination.

An August 2011 EMG consult result reflects that the left lower extremity was studied and was grossly normal.  There was evidence of an absent Sural sensory response. However, it was noted that it was difficult to interpret the significance of this finding secondary to the Sural sensory response being routinely absent in asymptomatic individuals 65 years of age and older.  There was no evidence of left lumbosacral radiculopathy. 

The VA examination report summary noted that the Veteran had a stable moderate to severe degenerative disc and facet disease.

A September 2011 VA report reflects that the Veteran stated that he had undergone an EMG as part of a VA examination and that since that time, he has noted a  problem with slightly worse pain in his back but mostly with weakness in the leg. He reported that his leg will give out when he walks for a distance.  The pain was milder than before the EMG study.   There was no bowel or bladder incontinence.  The Veteran was getting benefit from Tylenol.  Upon examination, there was no objective evidence of leg weakness and no evidence of radiculopathy or "red flags." 

Due to the Veteran's reluctance to perform range of motion testing in July 2011, the Veteran was again seen in October 2011.  In October 2011, the Veteran's range of motion of the thoracolumbar spine was as follow: flexion to 30 degrees, extension to 15 degrees, rotation to 30 degrees bilaterally, and lateral bending bilaterally to 20 degrees.  Following greater than three repetitions, the ranges of motion remained the same.  The Veteran reported pain in the back at the limits of arc on both initial and follow-up testing.  Following greater than three repetitions of motion, there was no increase in weakness, fatigue, or in coordination.  The Veteran reported that he had no physician prescribed bed rest in the last year.  Testing demonstrated no neurological impairment except absent Sural sensory response, the significance of which it was noted to be difficult to interpret because it is routinely absent in asymptomatic individuals.  The examiner opined that it is more likely than not that the Veteran spine condition will limit functional ability during flare-ups and on periods of repeated use.  This was based on the limited motion of the thoracolumbar spine on examination in the radiographic findings of extensive degenerative changes that would be expected to limit lumbar range of motion.  The examination did not reveal additional range of motion loss on use.

Subsequent records do not support a finding of a rating in excess of 40 percent.  A November 2011 dermatology note reflects that the Veteran was seen for evaluation of numerous cysts on his back.  He denied any other medical problems other than Dupuytren's contractures and a history of open heart surgery. 

A March 2012 VA primary care outpatient note reflects that the Veteran sought treatment for a new onset of dyspnea on exertion which started 4 to 5 months ago, a reoccurring back cyst the had cracked open, and painful and pruritic varicose veins on the lower extremities which he had had for a month.  It was noted that otherwise his systems were negative.  His straight leg raise test was negative and he had full range of motion in both hips.  His back had tenderness over the lower lumbar paraspinal muscles and over the left iliac crest.  There was no objective evidence of leg weakness and no evidence of radiculopathy.  With regard to the musculoskeletal system, it was noted that he had occasional right shoulder pain consistent with a history of arthritis.  It was further noted with regard to the musculoskeletal system that he had a normal range of motion and normal strength bilaterally.  The report is negative for any complaints of back pain or severe limitation of motion.

Based on the foregoing, and in giving the Veteran the benefit of the doubt, the Board finds that the Veteran is entitled to a rating of 40 percent and no higher from July 18, 2011, and no earlier.  The Board finds that a rating in excess of the 20 percent prior to July 18, 2011 is not warranted.  The Veteran would be entitled to a rating in excess of 20 percent if he had ankylosis of the spine or flexion limited to 30 degrees; however, the evidence prior to July 18, 2011 is against such a finding.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure. See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995), citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (28th ed. 1994) at 86; see also Lewis v. Derwinski, 3 Vet. App. 259 (1992).  The Board has considered that the Veteran reported being unable to perform repetitive range of motion testing in July 18, 2011 due to pain and finds that a rating of 40 percent adequately compensates the Veteran for this temporary flare-up with subsequent motion limited to 30 degrees in October 2011.  The Board also finds that the assigned ratings sufficiently compensate the Veteran for the severity of his disability, to include with consideration of the DeLuca factors.  This is based on the objective evidence during VA examination, as well as the clinical records.

The Board has also considered whether the Veteran is entitled to separate evaluations for neurologic abnormalities for any time during the appeal period.  Associated objective neurologic abnormalities are evaluated under an appropriate diagnostic code.  There is no competent credible evidence of record that the Veteran has bowel or bladder impairment, radiculopathy, or other neurological abnormalities due to his service-connected low back disability.  To the contrary, the evidence is against such a finding.  

While the Veteran is competent to report pain and weakness in the leg, the Board finds that the diagnostic testing is more probative.  The January 2007 VA examination report reflects that the Veteran's sensation was equal from side to side, symmetric to light tough throughout his dermatomes in the lower extremities, and he had palpable pulses bilaterally.  The June 19, 2009 VA examination report reflects that there was no numbness, tingling, or weakness in the lower extremities, an essentially normal neurologic examination, normal muscle tone and intact sensations in the extremities.  The Board acknowledges that the July 2011 VA examination reflects that weakness in the leg is associated with low back pain; however, the Board finds that e diagnostic testing is more probative.   As noted above the August and September 2011 VA records reflect that there was no objective evidence of leg weakness and no evidence of radiculopathy.  In addition the October 2011 report did not find that the absent sural sensory response was due to the Veteran's back disability.  

The Board also finds that there is also no competent credible evidence of incapacitating episodes as defined by VA regulation.  38 C.F.R. § 4.71a Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  Although the Veteran has reported incapacitating episodes, there is no competent credible evidence that he had bed rest prescribed by a physician.  

In sum, the most probative and objective evidence of record is against a finding that the Veteran's service-connected disability warrants a rating in excess of 20 percent prior to July 18, 2011 or a rating in excess of 40 percent after July 18, 2011.  The earliest evidence of ankylosis or flexion limited to 30 degrees or less is the July 18, 2011 VA examination report, which reflects ankylosis of the thoracolumbar spine in the neutral position.  As noted above, fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, but does not find that the evidence is of such approximate balance as to warrant its application, other than in the granting of the 40 percent rating from July 18, 2011.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

Extra-schedular 

The Veteran's service-connected back disability is manifested by signs and symptoms such as pain, decreased range of motion, tightness, and fatigability, which impair his ability to stand and walk for long periods.   (He has stated that he is able walk more than 1/4 mile but less than a mile, has difficulty climbing stairs and hills, has difficulty getting in and out of vehicles, and sometimes needs help with dressing.)  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the back provide for ratings based on limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes _5235 to 5243 (providing ratings on the basis of ankylosis and limited flexion and extension).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, to include limitation in bending which may necessitate help with dressing.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which may be manifested by impairment in standing and walking for long periods.  In short, there is nothing exceptional or unusual about the Veteran's back disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). Thus, referral for extra-schedular consideration is not warranted. 

Total rating for compensation purposes based on individual unemployability (TDIU)

A claim for TDIU may be part of a claim for an increased rating where the evidence indicates that the Veteran may be unable to maintain substantial gainful employment due to service-connected disability.  The Veteran was employed full time until May 2006, when his left shoulder and left hand interfered with his ability to work.  He has reported that when he has a back flare-up, his walking is limited, and his play with his grandchildren is limited.  The SSA records do not reflect unemployability due to his back.  The evidence does not indicate that the Veteran is unable to maintain substantial gainful employment due to his service-connected back disability.  The Board finds that a claim for TDIU has not been reasonably raised by the record and further consideration is not warranted.

ORDER

Entitlement to a 40 percent, and no higher, for residuals of fracture with degenerative changes of the lumbar spine, effective from July 18, 2011 is granted, subject to the laws and regulations governing the award of monetary benefits. 

Entitlement to a disability rating in excess of 40 percent for residuals of fracture with degenerative changes of the lumbar spine from July 18, 2011 is denied. 



______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


